                    1   Fennemore Craig, P.C.
                        Anthony W. Austin (No. 025351)
                    2   2394 E. Camelback Road, Suite 600
                        Phoenix, Arizona 85016
                    3   Telephone: (602) 916-5000
                        Email: aaustin@fclaw.com
                    4
                        Attorneys for the Litigation Plaintiffs
                    5
                    6                      IN THE UNITED STATES BANKRUPTCY COURT
                    7                               FOR THE DISTRICT OF ARIZONA
                    8   In re                                            Case No. 2:18-BK-13651-MCW
                    9   RONALD WATTS,                                    Chapter: 7
                  10                      Debtor.                        JOINT MOTION TO REOPEN
                  11                                                     BANKRUPTCY CASE FOR ENTRY
                                                                         OF AN AGREED ORDER
                  12                                                     REGARDING THE
                                                                         DISCHARGEABILITY OF A DEBT
                  13
                  14            Debtor, Ronald Watts (“Watts” or “Debtor”)1, and certain Plaintiffs in actions
                  15    pending against Watts (the “Litigation Plaintiffs”) hereby jointly move this Court for an
                  16    order reopening the above referenced bankruptcy case pursuant to 11 U.S.C. § 350(b) and
                  17    Bankruptcy Rule 5010 to permit the entry of an agreed order confirming that to the extent
                  18    Watts is found to be liable in pending or future tort lawsuits, and to the extent that his
                  19    discharge in this action would otherwise exempt him from liability in the tort cases, that
                  20    discharge does not impact any obligations that any third parties, such as the City of
                  21    Chicago, have to indemnify Watts or otherwise satisfy any judgments against him. In
                  22    support of this motion, the parties state as follows:
                  23            1.    Watts filed a voluntary bankruptcy petition under Chapter 7 on November 7,
                  24
                  25    1
                         Counsel for Watts on November 20, 2019 agreed to the Motion and Proposed order and does
                  26    not oppose the relief sought herein.
FENNEMORE CRAIG, P.C.
       PHOENIX


                 Case 2:18-bk-13651-MCW
                       15281413                Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10          Desc
                                               Main Document    Page 1 of 12
                    1   2018.
                    2              2.   When Watts filed for bankruptcy, he was aware that there were a number
                    3   civil rights lawsuits pending against him in the Northern District of Illinois related to his
                    4   alleged tortious conduct as a Chicago Police Officer and Sergeant. Namely, Ben Baker
                    5   and Clarissa Glenn sued Watts in September 2016, asserting federal and state claims
                    6   against Watts and other defendants for the harm they inflicted upon them. See Ben Baker
                    7   and Clarissa Glenn v. Chicago et al., No. 16-cv-8940 (N.D. Ill.). Shortly, thereafter on
                    8   April 17, 2017, Lionel White, Sr. filed a civil rights Complaint in the United States
                    9   District Court for the Northern District of Illinois, asserting federal and state claims
                  10    against Watts and other defendants for the harm they allegedly inflicted upon him. See
                  11    Lionel White, Sr. v. Chicago, et al., No. 17-cv-2877 (N.D. Ill.). Watts is represented by
                  12    counsel in both cases, and has participated in the litigation through motion practice and by
                  13    answering discovery requests. In July 2018, an additional 15 plaintiffs filed Complaints
                  14    against Watts with similar allegations. See Exhibit 1 (Notice of Related cases filed in
                  15    Baker).
                  16               3.   Furthermore, at the time he filed for bankruptcy, Watts knew, or reasonably
                  17    should have known, that it was likely a number of other civil rights lawsuits were going to
                  18    be filed against him in the near future. Namely, due to the scope and breadth of the
                  19    misconduct alleged against him (among other defendants), on July 12, 2018, the Northern
                  20    District of Illinois Executive Committee entered an order which consolidated the
                  21    aforementioned cases and any additional cases that may be filed with similar claims and
                  22    the same defendants for pretrial purposes. See Exhibit 2 (Executive Committee Order).
                  23    Cases subject to the July 12, 2018 Executive Committee Order were assigned Master
                  24    Docket Case No. 19-cv-01717 with the caption In re: Watts Coordinated Pretrial
                  25    Proceedings and were assigned to the Honorable Judge Andrea Wood and the Honorable
                  26    Magistrate Judge Sheila M. Finnegan for coordinated pretrial proceeding.
FENNEMORE CRAIG, P.C.
       PHOENIX


                 Case 2:18-bk-13651-MCW         Doc 15 Filed 11/21/19
                                                                  - 2 - Entered 11/21/19 11:33:10        Desc
                        15281413                Main Document    Page 2 of 12
                    1              4.   When he filed for bankruptcy in November 2018, Watts failed to list or
                    2   disclose the lawsuits pending against him. See Dkt. No. 1 at 38.
                    3              5.   Because Watts did not disclose the pending lawsuits in his bankruptcy
                    4   filing, the plaintiffs in those cases did not receive notice of the bankruptcy filing.
                    5              6.   Watts, received a discharge on February 19, 2019. Dkt. 12.
                    6              7.   The bankruptcy case was closed on July 3, 2019.
                    7              8.   Debtor’s failure to disclose the pending lawsuits on his bankruptcy
                    8   documents and his failure to provide notice denied the plaintiffs, who are suing him or
                    9   will sue him in the future, an opportunity to file a timely proof of claim and a
                  10    determination of dischargeability of debt as required by 11 U.S.C § 521 and § 523(a)(3).
                  11               9.   For the sake of clarity, movants do not seek to litigate the dischargeability of
                  12    the debts as a general matter. Rather, they merely seek to reopen the bankruptcy
                  13    proceedings for the limited purpose of requesting that the Court enter an agreed order
                  14    confirming that, to the extent any of the contingent debts to the Plaintiffs were discharged,
                  15    that discharge does not relieve any third-parties of any responsibility they may have to
                  16    indemnify Watts or otherwise satisfy any judgments against him or settlements entered
                  17    into with him in any related pending or future tort claims. A complete list of the known
                  18    cases currently pending against Watts is attached hereto as Exhibit 3.
                  19               WHEREFORE, movants respectfully request that the Court enter an order
                  20    reopening this bankruptcy case.
                  21     DATED this 21st day of November, 2019
                                                                              FENNEMORE CRAIG, P.C.
                  22
                  23                                                     By: /s/ Anthony W. Austin
                                                                            Anthony W. Austin
                  24                                                        Attorneys for the Litigation Plaintiffs
                        COPY of the foregoing
                  25    Emailed and/or mailed this
                        21st day of November, 2019 to:
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                 Case 2:18-bk-13651-MCW          Doc 15 Filed 11/21/19
                                                                   - 3 - Entered 11/21/19 11:33:10          Desc
                        15281413                 Main Document    Page 3 of 12
                    1   Sandra C. Oswalt
                        Eric R. Thieroff
                    2   Oswalt Law Group, P.C.
                        sandra@oswaltlawgroup.com
                    3   ethieroff@oswaltlawgroup.com
                        Attorneys for Debtor
                    4
                        Maureen Gaughan
                    5   Office of the U.S. Trustee
                        ustpregion14.px.ecf@usdoj.gov
                    6   U.S. Trustee
                    7   /s/ Gidget Kelsey
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                 Case 2:18-bk-13651-MCW     Doc 15 Filed 11/21/19
                                                              - 4 - Entered 11/21/19 11:33:10   Desc
                        15281413            Main Document    Page 4 of 12
             EXHIBIT
                1




Case 2:18-bk-13651-MCW   Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10   Desc
                         Main Document    Page 5 of 12
    Case: 1:16-cv-08940 Document #: 175 Filed: 07/31/18 Page 1 of 2 PageID #:911



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

BEN BAKER and CLARISSA                       )
GLENN,                                       )      Case No. 16-cv-8940
                                             )
               Plaintiffs                    )
                                             )      Judge Andrea R. Wood
       v.                                    )
                                             )      Magistrate Judge Sheila Finnegan
CITY OF CHICAGO, et al.                      )
                                             )      JURY TRIAL DEMANDED
               Defendants.                   )



                              Plaintiffs’ Notice of Related Cases

       Pursuant to the attached executive order entered on July 12, 2018, Plaintiffs wish to

apprise the Court of the following cases:


Marcus Gibbs v. City of Chicago, et al., Case No. 18-cv-5119
Leonard Gipson v. City of Chicago, et al., Case No. 18-cv-5120
Allen Jackson v. City of Chicago, et al., Case No. 18-cv-5121
Jamell Sanders v. City of Chicago, et al., Case No. 18-cv-5122
Shaun James v. City of Chicago, et al., Case No. 18-cv-5123
Thomas Jefferson v. City of Chicago, et al., Case No. 18-cv-5124
Frank Saunders v. City of Chicago, et al., Case No. 18-cv-5125
Anthony McDaniels v. City of Chicago, et al., Case No. 18-cv-5126
Andre McNairy v. City of Chicago, et al., Case No. 18-cv-5127
Christopher Scott v. City of Chicago, et al., Case No. 18-cv-5128
Lee Rainey v. City of Chicago, et al., Case No. 18-cv-5129
Taurus Smith v. City of Chicago, et al., Case No. 18-cv-5130
Henry Thomas v. City of Chicago, et al., Case No. 18-cv-5131
Phillip Thomas v. City of Chicago, et al., Case No. 18-cv-5132
Lionel White, Jr. v. City of Chicago, et al., Case No. 18-cv-5133


       Plaintiffs’ lawsuit seeks redress for constitutional violations committed by former

Chicago Police Sergeant Ronald Watts as well as members of his team. The allegations in the

cases listed above are similar to allegations made against Defendant Watts and members of his

team in this case and in White v. City of Chicago et al., 17 CV 2877. On July 12, 2018, the




Case 2:18-bk-13651-MCW         Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10                 Desc
                               Main Document    Page 6 of 12
    Case: 1:16-cv-08940 Document #: 175 Filed: 07/31/18 Page 2 of 2 PageID #:912



Executive Committee of the United States District Court for the Northern District of Illinois

ordered that cases with similar claims and the same defendants as those in Baker and White

would be consolidated for discovery and assigned to Judge Wood and Magistrate Judge

Finnegan for coordinated pretrial proceedings. Baker, Dkt. No. 172; White, Dkt. No. 102.; Ex. A.

Accordingly, Plaintiffs wish to notify the Court and the parties of the above additional cases.


                                              Respectfully submitted,

                                              /s/Theresa Kleinhaus
                                              One of Plaintiffs’ Attorneys
Arthur Loevy
Jon Loevy
Josh Tepfer
Scott Rauscher
Sean Starr
Theresa Kleinhaus
Loevy & Loevy
311 N. Aberdeen, Third Floor
Chicago, IL 60607
312.243.5900




                                CERTIFICATE OF SERVICE



       I, Theresa Kleinhaus, an attorney, certify that I served a copy of the foregoing on all
counsel of record via the ECF System.




                                                             /s/Theresa Kleinhaus




Case 2:18-bk-13651-MCW         Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10                    Desc
                               Main Document    Page 7 of 12
             EXHIBIT
                2




Case 2:18-bk-13651-MCW   Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10   Desc
                         Main Document    Page 8 of 12
    Case: 1:16-cv-08940 Document #: 172 Filed: 07/12/18 Page 1 of 1 PageID #:908




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                   ORDER OF THE EXECUTIVE COMMITTEE
        It appearing that, for reasons of judicial efficiency, coordinated pretrial proceedings in
the cases listed below should be presided over by a single district judge as provided for by IOP
13(e) and that a single magistrate judge should be designated for these cases; and

       It further appearing that the Hon. Andrea R. Wood has agreed to preside over these
coordinated pretrial proceedings; and

       It further appearing that Magistrate Judge Sheila M. Finnegan has agreed to be the
designated magistrate judge in these coordinated pretrial proceedings; therefore

        It is hereby ordered that Judge Wood shall preside over pretrial proceedings in the cases
listed below; and

       It is further ordered that Magistrate Judge Finnegan shall be the designated Magistrate
Judge in the cases listed below; and

       It is further ordered that these cases shall remain pending on the calendar of the judge to
whom that it is currently assigned, and that an order be entered in each case by Judge Wood at
such time as coordinated pretrial proceedings have concluded; and

       It is further ordered than any additional cases that may be filed with similar claims and
the same defendants shall be part of these coordinated pretrial proceedings.

Case                  Case Title                                                     Judge
16 CV 8940            Baker v. City of Chicago et al                                 Wood
17 CV 2877            White v. City of Chicago et al                                 Coleman
17 CV 5156            Powell v. City of Chicago et al                                Blakey
17 CV 7241            Carter v. City of Chicago et al                                Gettleman
18 CV 3474            Forney v. City of Chicago et al                                Kendall
18 CV 3477            Shenault v. City of Chicago et al                              Tharp
18 CV 3478            Shenault Jr. v. City of Chicago et al                          Kendall


                              ENTER:
                                       FOR THE EXECUTIVE COMMITTEE:



                                       _____________________________________
                                       Chief Judge Rubén Castillo
                                  th
Dated at Chicago, Illinois this 12 day of July, 2018.



Case 2:18-bk-13651-MCW          Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10                  Desc
                                Main Document    Page 9 of 12
             EXHIBIT
                3




Case 2:18-bk-13651-MCW   Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10   Desc
                         Main Document   Page 10 of 12
              LIST OF PLAINTIFFS KNOWN PLAINTIFFS WITH CASES PENDING AGAINST RONALD WATTS

    Plaintiff Last Name       Plaintiff First Name     Case No.1          Court
    Allen                     Landon                   19cv1082           U.S. District Court, Northern District of Illinois
    Almond                    George                   19cv1098           U.S. District Court, Northern District of Illinois
    Baker                     Ben                      16cv8940           U.S. District Court, Northern District of Illinois

    Glenn                     Clarissa                 16cv8940           U.S. District Court, Northern District of Illinois
    Bell                      Deandre                  19cv1090           U.S. District Court, Northern District of Illinois
    Blair                     Harvey                   19cv127            U.S. District Court, Northern District of Illinois
    Byrd                      Darron                   19cv3316           U.S. District Court, Northern District of Illinois
    Carter                    William                  17cv07241          U.S. District Court, Northern District of Illinois
    Carter                    Raynard                  19cv3317           U.S. District Court, Northern District of Illinois
    Coleman                   Bobby                    19cv1094           U.S. District Court, Northern District of Illinois
    Colvin                    Craig                    19cv01099          U.S. District Court, Northern District of Illinois
    Curtis                    Joshua                   19cv128            U.S. District Court, Northern District of Illinois
    Delaney                   Milton                   19cv01083          U.S. District Court, Northern District of Illinois
    Dobbins                   Gregory                  19cv03322          U.S. District Court, Northern District of Illinois
    Forney                    Robert                   18cv03474          U.S. District Court, Northern District of Illinois
    Gibbs                     Marcus                   18cv5119           U.S. District Court, Northern District of Illinois
    Gipson                    Leonard                  18cv05120          U.S. District Court, Northern District of Illinois
    Glover                    Cleon                    19cv01084          U.S. District Court, Northern District of Illinois
    Harvey                    Sydney                   19cv03324          U.S. District Court, Northern District of Illinois
    Henderson                 Rickey                   19cv129            U.S. District Court, Northern District of Illinois
    Hicks                     Kenneth                  19cv1100           U.S. District Court, Northern District of Illinois
    Hunt                      Brian                    19cv1088           U.S. District Court, Northern District of Illinois
    Jackson                   Allen                    18cv05121          U.S. District Court, Northern District of Illinois
    James                     Shaun                    18cv05123          U.S. District Court, Northern District of Illinois
    Jefferson                 Goleather                18cv8182           U.S. District Court, Northern District of Illinois
    Jefferson                 Thomas                   18cv05124          U.S. District Court, Northern District of Illinois
    Johnson                   Zarice                   19cv3326           U.S. District Court, Northern District of Illinois
    Lewis                     Derrick                  19cv3320           U.S. District Court, Northern District of Illinois
    Lewis                     Jamar                    18-L-11132         Illinois Circuit Court (Cook County)
    Lockett                   Jesse                    19-cv-7232         U.S. District Court, Northern District of Illinois
    Lomax                     Larry                    19cv01095          U.S. District Court, Northern District of Illinois
    Martin                    Willie                   19cv01097          U.S. District Court, Northern District of Illinois
    McDaniels                 Anthony                  18cv5126           U.S. District Court, Northern District of Illinois
    McDonald                  Octayvia                 19cv01101          U.S. District Court, Northern District of Illinois
    McNairy                   Andre                    18cv05127          U.S. District Court, Northern District of Illinois
    Moore                     James                    19cv01092          U.S. District Court, Northern District of Illinois
    Ollie                     George                   19cv131            U.S. District Court, Northern District of Illinois


1 Each case that is pending in the United States District Court for the Northern District of Illinois has been assigned an
individual case number, and that number is listed in this chart. Each such case is also included in coordinated pretrial
proceedings under Master Docket No. 19-cv-01717.



    Case 2:18-bk-13651-MCW              Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10                          Desc
                                        Main Document   Page 11 of 12
Payne             Cordero              19cv3325      U.S. District Court, Northern District of Illinois
Pearson           Mister               19cv01093     U.S. District Court, Northern District of Illinois
Powell            Bruce                17cv05156     U.S. District Court, Northern District of Illinois
Rainey            Lee                  18cv05129     U.S. District Court, Northern District of Illinois
Sanders           Jamell               18cv05122     U.S. District Court, Northern District of Illinois
Saunders          Frank                18cv5125      U.S. District Court, Northern District of Illinois
Scott             Chris                18cv05128     U.S. District Court, Northern District of Illinois
Shenault Jr.      Angelo               18cv03478     U.S. District Court, Northern District of Illinois
Shenault Sr.      Angelo               18cv03477     U.S. District Court, Northern District of Illinois
Smith             Taurus               18cv05130     U.S. District Court, Northern District of Illinois
Thomas            Nephus               19cv133       U.S. District Court, Northern District of Illinois
Thomas            Henry                18cv05131     U.S. District Court, Northern District of Illinois
Thomas            Phillip              18cv05132     U.S. District Court, Northern District of Illinois
Thompson          Lapon                19cv01103     U.S. District Court, Northern District of Illinois
Waddy             Alvin                19-L-010035   Illinois Circuit Court (Cook County)
Warren            Gregory              19cv01089     U.S. District Court, Northern District of Illinois
Weekly            Isaac                19cv01104     U.S. District Court, Northern District of Illinois
White Jr.         Lionel               18cv05133     U.S. District Court, Northern District of Illinois
White Sr.         Lionel               17cv02877     U.S. District Court, Northern District of Illinois
Wilbourn          Vondell              19cv01327     U.S. District Court, Northern District of Illinois
Wilbourn          Kim                  19cv03327     U.S. District Court, Northern District of Illinois
Willis            Deon                 19cv01105     U.S. District Court, Northern District of Illinois
Wise              Martez               19cv01091     U.S. District Court, Northern District of Illinois




Case 2:18-bk-13651-MCW      Doc 15 Filed 11/21/19 Entered 11/21/19 11:33:10                 Desc
                            Main Document   Page 12 of 12
